DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,158,273 (Wittebrood). 
In regards to independent claim 1 and dependent claim 3, Wittebrood is directed to an aluminum brazing sheet including a thin covering material layer, a core material layer, and an Al-Si alloy brazing material layer as an intermediate material interposed between the thin covering material and the core material. (Abstract) The core corresponds to the claimed base material. The Al-Si alloy brazing layer corresponds to the claimed diffusion layer. The covering material layer corresponds to the claimed aluminum alloy. 
The thin covering material and the core material are composed of aluminum alloys having a solidus temperature higher than a liquidus temperature of the brazing material so that the molten brazing material during brazing operations at a temperature between said liquidus temperature and said solidus temperature is to cause said Al-Si alloy brazing material to melt 

As to claim 2, the core alloy is an aluminum alloy from the AA3000-series having not more than 0.03% Mg. (5:41-42) This would include compositions that could be directed from recycled aluminum. Accordingly, the claimed recycled aluminum is not patentably distinct from that taught in Wittebrood. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being ancipated by U.S. Patent Number 3,917,151 (Robinson). 
In regards to independent claim 1 and dependent claims 2-3 and 5-6, Robinson is directed to a sheet comprising an aluminum core, a magnesium containing brazing alloy layer clad to the core and a magnesium-free aluminum alloy layer clad to the brazing alloy layer. (3:15-20) The core and the magnesium-free cladding alloys must have a liquidus temperature higher than the brazing alloy. (3:23-25) 
Suitable alloys for the core and magnesium-free cladding include 1100 and 3003 aluminum alloys. (3:38-40) Aluminum alloys 6951 and 7005 can also be used as core alloys. (3:40-41) 
The brazing alloy is an aluminum alloy consisting essentially of silicon, magnesium, iron copper, zinc, manganese, and aluminum. (3:41-49) 
Robinson teaches a sheet with a core of 3003 alloy 0.014 inch thick, a brazing alloy (4004) 0.003 inch thick clad to both surfaces of the core, and a surface cladding of 3003 alloy . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.W. Patent Number 8,158,273 (Wittebrood).
As to claims 5 and 6, Wittebrood teaches that the thin covering material layer has a thickness of 0.1 to 10% of the entire thickness of the aluminum brazing sheet and the Al-Si alloy brazing material layer has a thickness which is about 5 to 30% of the entire thickness of the aluminum alloy brazing sheet. (6:46-50) The aluminum alloy brazing sheet product has a typical thickness in the range of 0.05 to 4 mm. (4:44-46) Accordingly, the respective layers include thicknesses that overlap the claimed ranges. 

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784